MARSHALL, C. J.
ERROR PROCEEDINGS.
(260 S) Where a court of appeals certifies a cause to this court for review and final determination upon its finding that a judgment upon which they have agreed is in conflict with a judgment pronounced upon the same question by any other court of appeals of the state, as provided by Section 6, Article 4, of the Constitution, the cause must be filed in this court within seventy days from the entry of judgment in the court of appeals, as provided by Section 12270 General Code.
ACTIONS.
(10 B2) A bastardy proceeding is subject to the procedure provided in the code of civil procedure and a judgment rendered in such a proceeding can only be reviewed if an error proceeding is filed within seventy days from the date of the entry of judgment in the court from which such error proceeding is prosecuted.
Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.